Title: To George Washington from Lieutenant Colonel Adam Comstock, 27 October 1777
From: Comstock, Adam
To: Washington, George



Sir,
Red Bank [N.J.] Octo. 27th 1777.

By order of Col. Greene I again put Pen to Paper, and inform your Excellency; That Yesterday he received your Favour of the 24th instant, by Express; in which your Excellency was pleased to express your warmest approbation of the conduct of the whole Garrison on the 22d instant, accompan’d with your “particular Thanks.”

The whole Garrison entertain a grateful Sence of the Honour done them; and hope their future Conduct may be such ⟨as⟩ will render assential Service to their Country, and continue ⟨in⟩ your Excellencys Good Oppinion.
The Number of Arms taken from the Hessians ⟨in⟩ the late Action were about 300. The poorest of our Arms were yest⟨erday⟩ exchanged for the same Number of those taken. The spare Arms in ⟨the⟩ Garrison are this Day ordered away agreable to your Excellencys ⟨di⟩rections; and the Wounded Prisoners deliverd to the care of Mr Clymer Commisary of Prisoners; and all judg’d fit to remove will be immediately sent to Allin Town.
Col. Greene directs me to acquaint your Excellency that, Yesterday a Party of the Enemy landed from their Fleet with Cannon at Billings Fort; at Night Col. Green sent a Patrol that way to observe their movements, who took a Prisoner near the Enemys Lines, & brot him in. The Prisoner says he is a Marine & that a Number of Highland Granadiers & Marines (in all 300 Men) with 10 Days Provisions and 2 Eighteen Pounders were in Billings Fort Strengthening the Works and at present Commanded by the Capt. of the Eagle—he likewise says it is given out that part of the Army at Philadelphia are to take post there.
I am directed to inform your Excellency; That by a Person who last Night went from hence into Philadelphia and return’d, and by several ways of intilegence we are informed that Yesterday, and last Night, the Enemy imploy’d near 200 Waggons in carrying Brush and Plank across the Schoolkill toward Fort Mifflin, & that they have repaired the lower Bridge across that River—The Persons imploy’d in this work say it is preparitory to Attack on Fort Mifflin.
Col. Greene begs your Excellency would send him a Reinforcement of 200 Continental Troops, the Militia he cannot depend upon, as no one has yet made his appearance here when there has ben the least appearance an Attack.
We have rec’d some Powder of the Fleet and imployd this rainy Day in making Cartriges; and this moment some Waggon lo’ded with Cartriges for us and Fort Miflin—now we have a fine Supply. I have the Honr to be your Excellencys very Hume Servt

Adam Comstock Lt Col.

